Citation Nr: 1703765	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-10 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


ISSUE

Entitlement to an effective date prior to July 30, 2012, for the grant of service connection for prostate cancer.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  On August 11, 2011, the Veteran was provided a diagnosis of and treated for prostate cancer at a VA medical facility.

2.  The Veteran's original claim of entitlement to service connection for prostate cancer was date-stamped as received July 30, 2012.

3.  Service connection for prostate cancer was granted in a February 2013 rating decision.  The effective date for the assigned disability rating was July 30, 2012.

4.  Prior to July 30, 2012, VA received no documentation from the Veteran or a representative wherein he claimed entitlement to service connection for prostate cancer.


CONCLUSION OF LAW

An effective date prior to July 30, 2012, for the grant of service connection for prostate cancer is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran's claim of entitlement to an earlier effective date arises from the initial grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required with respect to this claim. 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While the Veteran was afforded an adequate VA examination pursuant to his claim, such evidence is not relevant to the salient issue presented by the above-captioned issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The operative facts of this case are not in dispute.  The Veteran was provided a diagnosis of and began treatment for prostate cancer on August 11, 2011.

The Veteran's claim of entitlement to service connection for prostate cancer, to include as due to exposure to an herbicidal agent, was date-stamped as received by VA on July 30, 2012.  In a February 2013 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent rating thereto, effective July 30, 2012.  The Veteran timely perfected an appeal, seeking an earlier effective date.

Preliminarily, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The Veteran has not asserted, and the evidence of record does not otherwise support a finding that VA received his claim of entitlement to service connection for prostate cancer within one year following his separation from military service.  As such, the day following his separation from military service is not for consideration as the effective date for the award of service connection for prostate cancer.

Throughout the pendency of this appeal, the Veteran's asserts that an effective date of August 11, 2011, is warranted for the grant of entitlement to service connection for prostate cancer.  In support of this assertion, the Veteran cites to 38 C.F.R. § 3.175.  Specifically, the Veteran contends that the records resulting from August 11, 2011 diagnosis and treatment at a VA medical facility should be accepted as an informal claim for service connection for prostate cancer.

According to 38 C.F.R. §  3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, 38 C.F.R. § 3.157 only applies once a formal claim for compensation or pension has been allowed, or compensation disallowed because the disability is not compensable.  In other words, as the title of 38 C.F.R. § 3.175 indicates, this provision is only applicable to claims of entitlement to increased ratings and claims to reopen.  Here, the Veteran's July 30, 2012 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157.  Consequently, that regulation does not afford a basis for finding that an effective date prior to July 30, 2012, is warranted for the grant of service connection for prostate cancer.  See 38 C.F.R. § 3.157.

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2016).  To determine when/if a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran has not asserted, and the evidence of record does not support finding that he submitted or VA received a formal or informal claim of entitlement to service connection for prostate cancer prior to July 30, 2012.  Additionally, the August 11, 2011 treatment reports do not demonstrate that the Veteran intended to apply for VA disability benefits for his prostate cancer.  Consequently, the Board finds that the August 11, 2011 treatment reports do not constitute an informal claim.  Id.  The Board similarly finds that the evidence of record is otherwise negative for communications or actions, dated prior to July 30, 2012, indicating an intent to apply for VA disability benefits for prostate cancer.  As such, the Board finds no basis upon which to conclude that the Veteran submitted an informal claim of entitlement to service connection for prostate cancer prior to July 30, 2012.

The Veteran has not provided any other evidence or argument in support of his claim.  As such, the Board finds that an effective date prior to July 30, 2012, for the award of service connection for prostate cancer is not warranted.  38 C.F.R. § 3.400.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an earlier effective date, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board acknowledges the Veteran's assertion that the version of the 38 C.F.R. § 3.157 that existed at the time he submitted his claim should be applied, not the amended version existing on and after March 24, 2015.  However, neither version of the provision applies to the Veteran's case for the reasons discussed herein.  Further, the amended version of 38 C.F.R. § 3.157, only applies to claims received by VA on and after March 24, 2015.

The Board has also considered whether an earlier effective date can be provided based on the application of a liberalizing law.  With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2016).  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110(g) (West 2014) and 38 C.F.R. § 3.114 (2016).  However, the Veteran is not a Nehmer class member, as VA (1) has not denied compensation for prostate cancer in a decision issued between September 25, 1985 and May 3, 1989, and (2) no earlier claim regarding prostate cancer was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  See 38 C.F.R. § 3.816(c)(1), (c)(2) (2016).  Hence, an earlier effective date in accordance with liberalizing law or the Nehmer guidelines is not warranted.


ORDER

An effective date prior to July 30, 2012, for the grant of service connection for prostate cancer is denied.



_________________________________________________
 T. REYNOLDS
 Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


